Citation Nr: 1025361	
Decision Date: 07/08/10    Archive Date: 07/19/10

DOCKET NO.  06-20 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The Veteran served on active duty from April 1968 to May 1969.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a January 2005 rating decision from the Oakland, 
California, Department of Veterans Affairs (VA) Regional Office 
(RO). 

A hearing was held before a Veterans Law Judge in July 2009 who 
is no longer employed at the Board.  In an April 2010 letter, the 
Board informed the Veteran that the individual who presided at 
the July 2009 hearing, who would ordinarily have participated in 
making the final determination of the claim, was no longer 
employed by the Board and that the Veteran had the right to a 
hearing before another Veterans Law Judge.  The Veteran waived 
the right to an additional hearing.  The case has accordingly 
been reassigned.  A transcript of the proceeding is of record. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran contends that he has PTSD due to experiencing 
traumatic events in service in Korea.  

Service connection for PTSD, in particular, requires medical 
evidence establishing a diagnosis in accordance with 38 C.F.R. § 
4.125(a) (the diagnosis must conform to DSM-IV and be supported 
by findings on examination), credible supporting evidence that 
the claimed in-service stressors actually occurred, and a link, 
established by medical evidence, between the current 
symptomatology and the claimed in-service stressors.  38 C.F.R. § 
3.304(f); see also Cohen v. Brown, 10 Vet. App. 128, 137-38 
(1997).  A claimed non-combat stressor, as in this case, must be 
verified, and the Veteran's uncorroborated testimony is not 
sufficient to verify a non-combat stressor.  Cohen, 10 Vet. App. 
at 146-47.

The RO attempted to verify the Veteran's claimed stressors.  The 
RO noted that the Veteran was assigned to B Btry, 1st Bn, 31st 
Arty, 7th Inf Division, Eighth Army, and requested daily logs 
from November 1968 through April 1969.  In letters dated in 
September 2008 and December 2009, the National Archives and 
Records Administration (NARA) stated that copies of daily logs 
for Army units in Korea during that time period were not in their 
possession, nor were they aware of the existence of such files 
anywhere.  NARA informed the RO that the only way incidents in 
Korea during that time period can be obtained is by searching the 
records of higher echelon units, most often the Eighth Army.  In 
addition, the month the incident occurred was needed to conduct 
such a search.  

The Veteran submitted three stressor events in September 2004.  
He provided approximate dates for two of the events, February or 
March 1969 at the demilitarized zone (DMZ), and March or April 
1969 at the outskirts of Seoul.  An attempt to verify these 
incidents should be made.  The Veteran should also be informed 
that he must provide a more accurate date for the third incident 
which occurred in Tong Do Chon, Korea in 1969.  

The Veteran stated that he was informed by Army Intelligence that 
he could not reveal the main incident which caused his PTSD in 
1968, as it would be an embarrassment to the unit, mission, and 
country.  He should be asked to submit any evidence of this 
conversation.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he 
provide more specific information regarding 
his reported stressful event in Tong Do Chon, 
Korea in 1969.  This includes supporting 
details such as the specific location, names 
of any individuals involved, and time frame 
during which the claimed incident(s) occurred 
(preferably, within no more than a 60-day 
time period for the claimed incident).  The 
Veteran is also requested to submit any 
evidence supporting his statement that Army 
Intelligence informed him that he could not 
reveal the main incident which caused his 
PTSD in 1968.  Advise the Veteran that he can 
submit "buddy statements" containing 
verifiable information regarding the events 
claimed as "stressors" during his military 
service.

2.  With this information, review the file 
and prepare a summary of stressors.  This 
summary must be prepared for the February or 
March 1969 incident at the DMZ, and the March 
or April 1969 incident at the outskirts of 
Seoul which was submitted by the Veteran in 
September 2004 whether or not the Veteran 
provides additional information regarding the 
third incident in Tong Do Chon, Korea in 
1969, as requested above.  This summary, a 
copy of the Veteran's DD 214, and all 
associated service documents should be sent 
to NARA, for a search of Eighth Army records.  
Document negative responses, and inform the 
Veteran so that he may attempt to obtain 
missing documents on his own.

3.  If, and only if, an in-service stressor 
is verified, schedule the Veteran for a VA 
psychiatric examination to obtain a medical 
opinion indicating whether it is at least as 
likely as not that the in-service stressor is 
the cause of his PTSD or any other acquired 
psychiatric disorder.  Notify the examiner 
that only the stressor(s) that has/have been 
confirmed is/are to be considered.  The 
examiner is to provide a thorough rationale 
for the medical opinion based on a review of 
all relevant evidence in the claims file.

4.  Readjudicate the Veteran's claim, he and 
his representative should be furnished a 
supplemental statement of the case that 
contains a summary of the relevant evidence 
submitted since the last supplemental 
statement of the case issued in November 
2008, and a citation and discussion of the 
applicable laws and regulations.  He and his 
representative should also be afforded the 
opportunity to respond to that supplemental 
statement of the case before the claim is 
returned to the Board, if appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

